Gilfillan, C. J.
In this case the “statement of the case,” though stipulated by the attorneys for the respective parties, was not allowed and signed by the judge. The objection ia made here by the respondents that no exceptions appearing only on the statement can be considered here, because it is not. signed by the judge. The point is well taken. The statute expressly provides for allowance and signature by the judge, (Gen. St. 1878, c. 66, § 255,) and we do not think it can be dispensed with. Leonard v. Warriner, 20 Wis. 41.
Judgment affirmed.